DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2022 has been entered. Claims 1, 3, 5, 6, 7, 8, 11, 13, 15, 16, 17 and 18  have been amended. Therefore, claims 1-9 and 11-19 are currently pending for the examination.

      Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 9-12, filed on 02/23/2022, with respect to claims 1-9 and 11-19  have been fully considered and persuasive. The rejection under 35 U.S.C. 103 of claims 1-9 and 11-19 have been withdrawn.
Applicants have amended each of independent claims 1 and 11 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-9 and 11-19 are allowable.


Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 02/23/2022, claims 1-9 and 11-19 (renumbered as claims 1-18) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, upon receiving the Downlink Control Information (DCI), that the Secondary Cell (Scell) Beam Failure Recovery (BFR) procedure is successfully completed; and monitoring, on the Scell, a Physical Downlink Control Channel (PDCCH) using antenna port quasi-colocation parameters associated with the reference signal index after receiving the DCI” in combination with other claim limitations as specified in claims 1 and 11.
Note that the first closest prior art, Deenoo et al. (US 2020/0374960 A1), hereinafter “Deenoo” teaches: transmitting, via uplink (UL) to a base station (Fig, 8, paragraph [0235], available UL grant or acquire a UL grant on the SpCell), a BFR Medium Access Control (MAC) Control Element (CE) that includes a cell index of an SCell with beam failure detected (Fig, 8, paragraph [0235], a MAC CE of the MAC sub-PDU include a bitmap of the Scell index) and a reference signal index (Fig, 8, paragraph [0235], SS block index) for the SCell (Fig, 8, paragraph [0235], form of an SS block index); and receiving, from the BS (Fig. 8, paragraphs [0238], [0240], step 820), after receiving the DCI (Fig. 8, paragraphs [0238], [0240], beam recovery on the Scell 810 when the WTRU 804 receives a PDCCH order 820 from the gNB 806 on the SpCell 808), a Physical Downlink Control Channel (PDCCH) in the SCell with antenna port quasi-colocation parameters associated with the reference signal index (Fig. 8, step 820, paragraphs [0238], [0240], DL QCL reference (e.g., SSB index and/or CSI-RS resource index) associated with the Scell 810).
Note that the second closest prior art, AHN et al. (US 2016/0302176 A1), hereinafter “Ahn” teaches UL transmission associated with a Hybrid Automatic Repeat Request (HARQ) process having a HARQ process identifier (ID) (Fig. 3, paragraphs [0051], [0053], [0054], HARQ process number of the second DCI is different from the HARQ process number of the first DCI); and receiving Downlink Control Information (DCI) that schedules a first Physical Uplink Shared Channel (PUSCH) transmission with the HARQ process ID, the DCI indicating a toggled New Indicator (NDI) value (Fig. 3, paragraphs [0051], [0053], [0054], HARQ process number of the second DCI is equal to the HARQ process number of the first DCI and the NDI value of the second DCI is different from the NDI value of the first DCI).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• He et al. (US 2019/0254110 A1) entitled: "METHOD AND APPARATUS FOR POWER SAVINGS AT A USER EQUIPMENT"
• Cirik (US 2019/0253941 A1) entitled: "BEAM FAILURE RECOVERY IN CARRIER AGGREGATION"
• VENUGOPAL et al. (US 2020/0029383 A1) entitled: "METHODS AND APPARATUS RELATED TO BEAM RECOVERY IN THE SECONDARY CELL"
• TAKEDA et al. (US 2018/0199314 A1) entitled: "USER TERMINAL, RADIO BASE STATION, AND RADIO COMMUNICATION METHOD"
• Lin et al. (US 2019/0313264 A1) entitled: "SUPPORT FOR BEAM FAILURE RECOVERY ON SECONDARY CELL IN MOBILE COMMUNICATIONS"
• Cirik et al. (US 2020/0052769 A1) entitled: "RESOURCE MANAGEMENT FOR BEAM FAILURE RECOVERY PROCEDURES"
• ZHANG et al. (US 2020/0059285 A1) entitled: "METHODS AND APPARATUS SUPPORTING BEAM FAILURE RECOVERY IN SYSTEM WITH MULTIPLE-BEAM OPERATION"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414